DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 and 9 are pending wherein claims 1-7 and 9 have been preliminarily amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and subsequent claims fail to specify the units for the which the percentages are based. It is unclear if the percentages are based on weight (mass), atomic (mole) or volume percent. 
With respect to the recitation “wherein the alloy comprises small proportions of at least one of iron, titanium, or manganese” in claim 7, the term “small” in claim 7 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

Examiner Interpretation
	The claims have been interpreted to be in the form of weight percent for the purpose of examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaess (US 3,649,253).
In regard to claim 1, Kaess (‘253) discloses steel alloys having compositions relative to that of the instant invention as set forth below (abstract and claims).
Element
Instant Claim 
(weight percent)
Kaess (‘253)
(weight percent)
Overlap
Ca
about 15 – 45 
5 – 30 
about 15 – 30 
Al + Si
about 40 – 80 
40 – 60 
about 40 – 60 


	The Examiner notes that the amounts of calcium, aluminum and silicon in alloys disclosed by Kaess (‘253) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious one having ordinary skill in the art at the time the invention 
	With respect to the recitation “wherein the calcium, aluminum and silicon are chemically bonded” in claim 2, Kaess (‘253) discloses wherein the calcium, aluminum and silicon would be alloyed with iron (abstract and claims). Therefore, the elements of calcium, aluminum and silicon would be chemically bonded.
	With respect to the recitation “wherein the alloy has a synergistic deoxidizing effect resulting from the chemical bonding between calcium, aluminum and silicon” in claim 3, the Examiner notes that Kaess (‘253) discloses wherein the calcium, aluminum and silicon would be alloyed with iron (abstract and claims). Therefore, a synergistic deoxidizing effect would be expected. MPEP 2112.01 I. Additionally, the Examiner notes that the deoxidizing effect is described in Kaess (’253) (columns 1-2). 
	With respect to the recitation “wherein sources of calcium are virgin lime, hydrated lime, limestone, and other calcium carbonates” in claim 4, the Examiner notes that the source of the calcium would refer to the processing by which calcium is obtained whereas the claim is drawn to the product.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
	With respect to the recitation “wherein sources of aluminum sources are bauxites and aluminum silicates” in claim 5, the Examiner notes that the source of the aluminum would refer to the processing by which aluminum is obtained whereas the claim is drawn to the product.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “wherein silicon sources are quartz, quartzite, and aluminum silicates” in claim 6, the Examiner notes that the source of the silicon would refer to the processing by which silicon is obtained whereas the claim is drawn to the product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.
With respect to the recitation “wherein the alloy comprises small proportions of at least one of iron, titanium or manganese” in claim 7, Kaess (‘253) discloses wherein up to 20 (weight) percent would be iron or manganese (claim 1). 
With respect to the recitation “calcium, aluminum, and silicon are slag, furnace filter powders, and other alloys of calcium, aluminum, and silicon” in claim 9, the Examiner notes that the sources of calcium, aluminum and silicon would refer to processing by which these elements are obtained whereas the claim is drawn to the product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759